DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howard (US-10,016,324) in view of Cheng (US-2007/0199586 A1).
	Claim 12: Howard discloses a mobility device, the mobility device comprising: a frame comprising: a pair of side rails (59, 80) having a first end and an opposite second end, a wheel (42) provided proximate the first end of each of the pair of side rails, a distance between the wheel and a ferrule on a corresponding one of the pair of side rails defining a length of the mobility device; a pair of arms (20, 22) coupled to the first end of the pair of side rails; and a pair of foot plates (36, 38) pivotally attached to the pair of side rails, each foot plate rotatable between an unfolded position (FIG. 4) in which the foot plate is horizontal and a folded position (FIG. 3) in which the foot plate is vertical, each foot plate having a length at least substantially equal to the length of the mobility device (as seen in FIG. 1), the length of each foot plate extending in a longitudinal direction parallel to a length of the pair of side rails (FIG. 1).
	Howard lacks a wheel on the end of each side rail and a seat member.  Cheng teaches a mobility device comprising: a pair of side rails (20) having a first end (near 25) and an opposite second end (near 22), a wheel (25, 22, respectively) provided proximate the first end and the second end of each of the pair of side rails, a distance between each wheel on a corresponding one of the pair of side rails defining a length of the mobility device; and a seat member (14) positioned between a pair of arms (members 11, or alternatively member 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Howard to include a wheel at the second end of the side rails and a seat member, as taught by Cheng, so that the user could more easily roll the mobility device during use and also have somewhere to sit and rest if need be. 
	Claim 14: Howard discloses a plurality of apertures being formed in the pair of foot plates (as seen in the figures).
Claim 16: Cheng discloses the seat member as being positionable in a stowed position (FIG. 6) when the mobility device is in the transport position, and a use position (FIG. 1) when the mobility device is in the wheelchair position.

Allowable Subject Matter
Claims 1-11 and 17-20 are allowed.
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot in view of the new ground of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636